Citation Nr: 0934142	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  09-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 through 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts which granted service 
connection for PTSD with an initial rating of 30 percent, 
effective February 11, 2008.  The Veteran filed a Notice of 
Disagreement in October 2008.  Following the issuance of a 
May 2009 Statement of the Case, the Veteran filed his 
substantive appeal in July 2009.

In August 2009, the Veteran filed a motion with the Board 
requesting that his case be advanced on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c), due 
to his age.  This motion was granted on August 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has not demonstrated occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 
9411 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for PTSD in a June 2008 
notification letter.  In that same letter, the Veteran was 
also notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, as this case concerns an 
initial evaluation and comes before the Board on appeal from 
the decision which also granted service connection, there can 
be no prejudice to the Veteran in failing to provide adequate 
5103(a) notice for the service connection claim.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service personnel records, service 
treatment records, and VA treatment records have been 
obtained.  Additionally, he was afforded a VA examination in 
August 2008 by an examiner who reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings for each distinct period.  See generally 
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson, 12 Vet. App. 119.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.
III.  Analysis

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (i.e., forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is appropriate for PTSD 
that is manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

In this case, the Veteran's service treatment records do not 
indicate any in-service complaints of psychiatric symptoms, 
nor do they reflect any treatment for or diagnosis of any 
psychiatric disorders.

A September 2006 treatment record from the VA medical 
facility in Worcester, Massachusetts reflects that the 
Veteran reported that he tried to think about or avoid 
situations which reminded him of prior frightening, 
upsetting, or horrible experiences.  Nonetheless, a 
psychiatric screen was negative for PTSD.

In May 2007, the Veteran underwent a VA examination in 
connection with a separate claim stemming from an eye 
disorder.  A full physical and mental examination was 
performed at that time which revealed that the Veteran 
exhibited normal affect, mood, and judgment, appropriate 
behavior, and comprehension of commands.  He did not 
demonstrate any obsessive behaviors or hallucinations or 
delusions.

A PTSD screen administered in August 2007 was positive for 
PTSD.  At that time, the Veteran reported that he experienced 
nightmares, attempted to avoid thoughts of or placing himself 
in situations that reminded him of prior experiences, felt 
constantly on guard, was watchful and easily startled, and 
felt numb and detached from other people, activities, and his 
surroundings.

In support of his February 2008 claim, the Veteran reported 
that he was experiencing sleeping problems.

In March 2008, the Veteran returned to the Worcester VA 
medical facility and reported that his spouse had recently 
suffered a stroke.  According to the Veteran, his children 
and grandchildren had been assisting him by shopping for him, 
paying the Veteran's bills, and managing medical appointments 
for the Veteran and his spouse.  The reported that although 
he was able to fall asleep fairly easily, he awoke in the 
middle of the night and rarely experienced restful sleep 
thereafter.

In a June 2008 statement, the Veteran related that he was 
experiencing symptoms which included nightmares, sleeping 
problems, and an inability to return to sleep after waking in 
the middle of the night.

The Veteran underwent a VA psychiatric examination in August 
2008.  At that time, he reported symptoms of recollection of 
past events, disturbed sleep, distressing dreams of torpedoes 
striking his sea vessel and of water flowing with blood, and 
intense distress and restlessness upon hearing news of the 
Iraq War.  He further related that he kept himself informed 
of day to day events, but avoided watching war movies and 
engaging in discussions of the Iraq War.  Although the 
Veteran stated that he experienced feelings of sadness, he 
denied having any outward symptoms of depression.  The 
Veteran denied experiencing any outbursts of anger, but 
stated that he kept his emotions and feelings of tension to 
himself.  He denied experiencing any hallucinations, 
delusions, paranoid ideation, or homicidal or suicidal 
ideation.  The examiner noted that the Veteran's fund of 
knowledge remained good and that he did not pose a threat to 
himself or others.  The examiner also determined that the 
Veteran was capable of managing his own funds.  Based upon 
the examination, the Veteran was diagnosed with PTSD and 
assessed a score of 60 on the Global Assessment of 
Functioning (GAF) Scale.

During a January 2009 treatment at the Worcester VA medical 
facility, the Veteran reported recent weight loss and that he 
was sleeping approximately five to six hours per night.

The Veteran returned to the Worcester VA medical center in 
April 2009.  He reported that he cried frequently because of 
his spouse's condition.  He stated that he was able to 
perform his own activities of daily living and that his 
comfort needs were met by his family.  With respect to his 
family, he stated that he felt guilty for "bothering them" 
and that "[t]hey are so good."  The Veteran reported that 
his son visited or called him on a daily basis.  On mental 
status examination, the Veteran was appropriately groomed and 
attired.  The VA physician did not observe any indication of 
a psychotic process.  The Veteran was tearful throughout the 
interview, and his affect was congruent to his mood.  His 
speech was linear, productive, and coherent.  His judgment, 
insight, attention, and concentration were fair.  The 
Veteran's memory was observed to be intact.  The Veteran 
denied any suicidal or homicidal ideation, and expressed 
dedication to his spouse and family.  The Veteran 
demonstrated understanding of verbal information regarding 
the VA hotline, 911, and local resources.

Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to an initial rating in excess of 30 
percent for PTSD.  The Veteran's service treatment records do 
not reflect subjective complaints of any psychiatric 
symptoms, nor do they reflect treatment for or diagnosis of a 
psychiatric disorder.  Post-service treatment records reveal 
that an August 2007 PTSD screen was positive for PTSD.  
Subsequent VA treatment records demonstrate that the Veteran 
reported symptoms which included difficulty sleeping and 
nightmares.  An August 2008 VA examination revealed 
additional symptoms which included recollection of past 
stressful events, intense distress and restlessness at 
hearing news of the Iraq War, feelings of sadness, and a 
tendency to keep his emotions and feelings of tension to 
himself.  At his VA examination, the Veteran did not 
demonstrate any outward symptoms of depression, and he denied 
experiencing any outbursts of anger, hallucinations, 
delusions, paranoid ideation, homicidal ideation, or suicidal 
ideation.  The VA examiner determined that the Veteran did 
not represent a danger to himself or others, and that the 
Veteran was capable of managing his own funds.  At his VA 
examination, the Veteran's memory was intact and he was able 
to demonstrate understanding of verbal instructions 
concerning the use of the VA hotline, 911, and local 
resources.  The Veteran's post-service VA treatment records 
and VA examination also reflect that the Veteran has 
maintained a good relationship with his spouse, children, and 
grandchildren.  At the Veteran's VA examination, the Veteran 
was assessed a GAF scale score of 60, which is indicative of 
borderline moderate symptoms.

A 50 percent evaluation for PTSD is not warranted in this 
case, as the Veteran has not demonstrated occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 30 percent for PTSD.  This appeal is denied.  
38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


